Citation Nr: 0832937	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right eardrum 
damage.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B.H.



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961 
and from December 1962 to June 1967, including combat service 
in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is associated with the claims file.

At his Travel Board hearing in March 2008, the veteran raised 
a claim as to whether new and material evidence had been 
submitted to reopen his claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  See 
Travel Board Hearing Transcript at pages 2-3.  However, this 
new and material evidence claim has not been adjudicated by 
the RO.  Therefore, it is referred to the RO for appropriate 
development and consideration.

In addition, because tinnitus and right eardrum damage are 
separate and distinct disabilities, the Board has rephrased 
the issues listed on the title page to better reflect the 
claims on appeal.

For reasons explained below, the issues of entitlement to 
service connection for tinnitus and entitlement to service 
connection for right eardrum damage are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

Bilateral hearing loss has not been shown by competent 
medical evidence to be causally related to the veteran's 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2004, prior to the 
initial adjudication of his claims in the April 2005 rating 
decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claims.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue of entitlement to 
service connection for bilateral hearing loss has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, a VA examination report, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim for entitlement to service connection for bilateral 
hearing loss has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection - hearing loss

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  However, this 
presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

As stated, service connection may be granted if three 
elements are present: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disability currently 
exists.  A January 2007 VA audiological evaluation revealed 
bilateral ear hearing loss for VA purposes.  Hickson element 
(1) has therefore been satisfied for the claim.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service disease, the veteran's service 
medical records are negative for any evidence of bilateral 
hearing loss.  His June 1967 separation examination revealed 
normal hearing in both ears, and the veteran's ears were 
evaluated as normal.  The record reflects that bilateral 
hearing loss was first identified in VA treatment records 
more than 30 years after the veteran left active military 
service.  Because the medical evidence does not demonstrate 
that bilateral hearing loss was present until decades after 
service, the statutory presumption pertaining to 
sensorineural hearing loss is not for application in this 
case.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

With respect to in-service injury, the veteran contends that 
he sustained damage to his right ear during a May 1966 mortar 
attack while serving in Vietnam.  See VA Form 21-4138 dated 
September 29, 2004.  In March 2006, VA determined that the 
veteran had participated in combat with the enemy while on 
active duty in Vietnam, and therefore his in-service exposure 
to acoustic trauma based on his statements is conceded.  See 
VA Form 21-6789 dated March 22, 2006.  Hickson element (2) 
has therefore been satisfied for the claim.

With respect to Hickson element (3), medical nexus, the Board 
acknowledges a September 2004 VA progress note which states 
the following: "The veteran has hearing impairment...related 
to combat noise exposure, including during the [mortar] 
attack when he "blew out" an eardrum."  See VA Progress 
Note dated September 29, 2004.  However, the Board notes that 
this opinion was rendered by a VA psychologist in the course 
of a psychiatric evaluation.  In LeShore v. Brown, 8 Vet. 
App. 406 (1995), the Court held that a medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise, or based upon undocumented historical 
reports.  Thus, an opinion may be reduced in probative value, 
even where the statement comes from someone with medical 
training, if the medical issue requires special knowledge.  
While the Board does not doubt the qualifications of the VA 
psychiatrist, there is no adequate foundation in the current 
record to establish that he or she reviewed the claims file, 
examined the veteran's ears, tested his hearing, or had the 
requisite background to provide a competent opinion as to 
whether the veteran's bilateral hearing loss was related to 
his military service.  With all due respect, therefore, the 
VA psychiatrist's opinion is entitled to little probative 
weight in this case.

In January 2007, the veteran underwent a VA audiological 
examination, during which a VA audiologist reviewed the 
claims file and then rendered the following opinion: "Due to 
normal hearing status at the time of [the veteran's] 
discharge from the military, it is the opinion of this 
examiner that the veteran's hearing loss is less likely as 
not related to noise exposure which occurred during military 
service."  See VA Audiological Examination Report dated 
January 10, 2007.  Because the January 2007 VA examiner was 
an audiologist (and therefore a specialist in auditory 
testing and hearing loss), combined with the fact that he or 
she reviewed the veteran's claims file and tested his 
hearing, the Board considers this medical nexus opinion to be 
highly probative.

In essence, the veteran's case rests on his own statements 
that he sustained bilateral hearing loss as a result of ear 
injury in service.  The Board has considered those 
statements.  However, it is well-established that the 
veteran, as a layperson without medical training, is not 
qualified to render medical opinions regarding matters such 
as etiology of disorders and disabilities, and his opinion in 
this respect is entitled to no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In addition, to the 
extent that the veteran is contending that he sustained 
bilateral hearing loss from noise exposure in service, his 
recent statements are outweighed by the normal June 1967 
separation examination.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran long after the 
fact].

As a result of this analysis, Hickson element (3) requiring a 
medical link to service has not been satisfied for bilateral 
hearing loss, even with consideration of the veteran's 
conceded in-service exposure to acoustic trauma.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied, as there is no reasonable doubt 
concerning this claim to resolve in his favor.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

At his VA audiological examination in January 2007, the 
veteran denied tinnitus and stated that tinnitus had 
previously been present in his right ear, but that it had not 
been noted since his eardrum surgery in October 2005.  As a 
result of the veteran denying that he was currently suffered 
from tinnitus, the VA examiner did not provide an opinion 
with regard to whether tinnitus was related to the veteran's 
military service.  Thereafter, on his April 2007 VA Form 9, 
the veteran stated that he had been having problems with 
ringing in his ears (i.e., tinnitus) since he left military 
service.  The veteran acknowledged and summarized his current 
affliction with tinnitus at his Travel Board hearing in March 
2008.  See Travel Board Hearing Transcript at page 13.

In addition, the veteran's right eardrum damage has been 
well-documented in the claims file.  He underwent surgery on 
his right eardrum in October 2005.  On his April 2007 VA Form 
9, the veteran stated that when he was being treated for 
eardrum damage, the doctor had told him that such damage as 
well as tinnitus stemmed from the veteran's service in 
Vietnam.  However, such a statement is not contained in the 
medical evidence currently of record; on remand, all of the 
veteran's medical records (both VA and private) should be 
obtained and associated with the claims file for proper 
review.

As stated above, the veteran has contended that he sustained 
damage to his right ear during a May 1966 mortar attack while 
serving in Vietnam.  See VA Form 21-4138 dated September 29, 
2004.  The Board reiterates that, in March 2006, VA 
determined that the veteran had participated in combat with 
the enemy while on active duty in Vietnam, and therefore his 
in-service exposure to acoustic trauma based on his 
statements is conceded.  See VA Form 21-6789 dated March 22, 
2006.  The veteran has also claimed that, during a 1967 
examination in connection with his application for a job with 
the United States Penitentiary, he was diagnosed with a hole 
in his right eardrum.  See Travel Board Hearing Transcript at 
pages 10-12.  (The Board notes that VA attempted to obtain 
this 1967 examination report, but a March 2007 response from 
the United States Penitentiary confirmed that such report had 
been destroyed many years prior.)

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines that such measures are necessary to decide 
the claim on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  Because the record shows that the veteran does claim 
to currently suffer from tinnitus and right eardrum damage, 
and because the veteran did experience in-service acoustic 
trauma (as conceded by VA) as well as potential right eardrum 
damage (as alleged by the veteran), the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his tinnitus and right eardrum damage.  The VA 
examiner should be asked to review the claims file in detail, 
including any evidence obtained from the veteran, and to 
offer a medical nexus opinion as to whether it is as least as 
likely as not (i.e., 50 percent or more probability) that 
either or both disorders had their onset during active 
service, or whether they were caused by any incident that 
occurred during such active service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for tinnitus and/or 
right eardrum damage at any time since 
October 2003.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature and etiology of his 
tinnitus and his right eardrum damage.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to:

(a).  Does the veteran currently have 
tinnitus and/or right eardrum damage?  
If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
veteran has tinnitus, is it as least 
as likely as not (i.e., 50 percent or 
more probability) that such disorder 
had its onset during any period of 
active service (from June 16, 1958 to 
May 26, 1961 or from December 27, 1962 
to June 26, 1967), or was it caused by 
any incident that occurred during such 
active service?

(c).  If the examiner finds that the 
veteran has right eardrum damage, is 
it as least as likely as not (i.e., 50 
percent or more probability) that such 
disorder had its onset during any 
period of active service (from June 
16, 1958 to May 26, 1961 or from 
December 27, 1962 to June 26, 1967), 
or was it caused by any incident that 
occurred during such active service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claims on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


